TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00411-CR



                              Manuel Ruiz Constancio, Appellant

                                                v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-11-0535-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

               Manuel Ruiz Constancio filed his notice of appeal on May 27, 2014, but did not file a

brief when it was due. After Constancio’s appointed counsel, Shawntell McKillop, failed to respond

to this Court’s overdue-brief notice, we abated the appeal for a hearing before the district court.

Constancio v. State, No. 03-14-00411-CR, 2015 Tex. App. LEXIS 2821, at *1 (Tex. App.—Austin

Mar. 26, 2015, no pet.) (mem. op.). At the hearing on April 17, 2015, McKillop represented to the

court that she was working on an Anders brief for this appeal and needed “another two to

three weeks at the most.” Two months later, the brief has not been filed and McKillop has failed to

respond to another overdue-brief notice.

               The appeal is abated. The district court shall conduct another hearing to determine

whether Constancio desires to prosecute this appeal, whether he is indigent, whether McKillop

has abandoned this appeal, and if so, whether new counsel should be appointed. See Tex. R. App.
P. 37.3(a)(2), 38.8(b)(2). A supplemental clerk’s record containing copies of all findings and orders

from this hearing and a transcription of the court reporter’s notes, shall be filed with this Court no

later than July 24, 2015. See Tex. R. App. P. 38.8(b)(3).

               It is ordered on June 26, 2015.



Before Chief Justice Rose, Justices Goodwin and Field

Abated and Remanded

Filed: June 26, 2015

Do Not Publish




                                                  2